UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                              )
PATRICIA PATTERSON,                           )
                                              )
                      Plaintiff,              )
                                              )
       v.                                     )       Civil Action No. 09-0516 (PLF)
                                              )
DISTRICT OF COLUMBIA HOUSING                  )
AUTHORITY,                                    )
                                              )
                      Defendant.              )
                                              )


                                   MEMORANDUM OPINION

               This matter is before the Court on defendant’s motion to dismiss or, in the

alternative, for summary judgment. For the reasons discussed below, the motion to dismiss will

be granted, and the motion for summary judgment will be denied as moot.


                                       I. BACKGROUND

               The District of Columbia Housing Authority (“DCHA”), established as an

independent authority of the District of Columbia government, see D.C. Code § 6-202(a), owns

and operates public housing properties in the District of Columbia, one of which is Greenleaf

Gardens in Southwest, Washington, D.C. See http://www.dchousing.org (follow “Properties”

hyperlink; then follow “Greenleaf Gardens” hyperlink). It appears that plaintiff has been a

tenant at Greenleaf Gardens since November 1998. See Compl., Attach. (Dwelling Lease

Agreement, Lease No. 021-0307) at 1.

               In its entirety, plaintiff’s Complaint reads as follows:


                                                  1
                I Patricia Patterson has [sic] been harass [sic], retaliated, intimidated,
                and coercion [sic] by District of Columbia Housing Authority
                Administrator. I have file [sic] numerous complaint with the Fair
                Housing Grievance Procedure and the retaliation still occur the last
                date of retaliation 3/9/09[.] I place [sic] the lease agreement in the
                Fair Hearing 2/15/08[;] DCHA has not responded back. I file [sic]
                another complaint because my rent increase to $203.00 and my
                income I turn in was $728.00 and the letter stated that there was no
                change in child support[.] I gave them a letter stated the last report
                was in 8/1/08 for the amount of $33.17. I file [sic] a complaint about
                my rent and I received a notice on 3/9/09 to vacate or cure if I don’t
                sign the new lease which I produce evidence that ACLU has written
                stated that it violated civil right law and basic right. I have been
                harass [sic] since 2/06[.] Ms. Deborah Todd has enter [sic] my unit
                illegally numerous of time and Housing was aware. I am requesting
                $50,000 for all the harass [sic] the extortion of my rent.

Compl. at 1.


                                          II. DISCUSSION

                Federal district courts are courts of limited jurisdiction and “possess only that

power conferred by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co., 511 U.S.

375, 377 (1994). “As a court of limited jurisdiction, this Court is under a continuing obligation

to examine its jurisdiction any time it appears to be in question.” Sturdza v. United Arab

Emirates, 658 F. Supp. 2d 135, 137 (D.D.C. 2009) (citing Commodity Futures Trading Comm’n

v. Nahas, 738 F.2d 487, 492 (D.C. Cir. 1984)); see Arbaugh v. Y&H Corp., 546 U.S. 500, 507

(2006) (“The objection that a federal court lacks subject-matter jurisdiction . . . may be raised by

a party, or by a court on its own initiative, at any stage in the litigation, even after trial and the

entry of judgment.”). The Court neither may “overlook a potential defect in its jurisdiction

simply because the parties fail to call it to the Court’s attention[,]” nor may “presume the

existence of jurisdiction in order to dispose of a case on any other grounds.” Nikbik v. Islamic

Republic of Iran, 471 F. Supp. 2d 53, 58 (D.D.C. 2007) (citation omitted). “If the court

                                                    2
determines at any time that it lacks subject matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3).

               “The basic statutory grants of federal-court subject-matter jurisdiction are

contained in 28 U.S.C. §§ 1331 and 1332.” Arbaugh v. Y&H Corp., 546 U.S. at 513. Federal

district courts have jurisdiction in civil actions arising under the Constitution, laws or treaties of

the United States, see 28 U.S.C. § 1331, and may have jurisdiction over state common law

disputes that arise between citizens of different states where the amount in controversy exceeds

$75,000. See 28 U.S.C. § 1332(a). Keeping in mind that a pleading filed by a pro se plaintiff is

held to a less stringent standard than that applied to a pleading prepared by a lawyer, see Haines

v. Kerner, 404 U.S. 519, 520 (1972), the Court identifies no basis for its jurisdiction.

               The complaint does not establish that plaintiff’s cause of action arises under the

United States Constitution, federal law, or treaty. Nor does the pleading establish jurisdiction

based on diversity of citizenship because both parties either reside or conduct business in the

District of Columbia and the amount in controversy falls below the $75,000 threshold. Absent

these critical elements, the complaint is subject to dismissal for lack of subject matter

jurisdiction. See, e.g., Johnson v. Robinson, 576 F.3d 522 (D.C. Cir. 2009) (per curiam)

(affirming dismissal of complaint for lack of subject matter jurisdiction because it “is an

outgrowth of a D.C. landlord-tenant dispute between residents of the District” and because “it

established neither federal question nor diversity of citizenship jurisdiction”). Rather, it appears

that plaintiff’s claims of harassment, retaliation, intimidation, coercion, and other torts are local

law matters over which this Court has no independent jurisdiction.




                                                   3
                                     III. CONCLUSION

              For the reasons stated above, the Court will dismiss the complaint without

prejudice for lack of subject matter jurisdiction. An Order accompanies this Memorandum

Opinion.



                                                   /s/
                                                   PAUL L. FRIEDMAN
                                                   United States District Judge
DATE: March 8, 2010




                                               4